Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action Is in response to the election filed on 06/07/2022.
	Currently, claims 1-25 are pending with claims 7-8, 10-15, and 19 are withdrawn as being drawn to a non-elected Species.  

Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig. 3-4) in the reply filed on 06/07/2022 is acknowledged.
Claims 7-8, 10-15 and 19 as well as claim 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.  The office notes that the applicant’s representative Kevin Davis was consulted on 08/31/2022 to confirm that it appeared that claim 25 may either be a drafting mistake or just drawn to a non-elected Group and will for now be treated as withdrawn.  The office suggests however that the claim may additionally lack written description and/or cause drawings formalities as it is drafted to depend from a claim that is directed to Fig. 3 or 4 while it itself appears to be attempting to bring in limitations from other figures.  Such would not yet be shown in the drawings as well as lacking written description in the original application as filed.  


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9, 16-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junichi et al. (“Junichi” JP 2011/124509 published 06/23/2011) in view of Ken (JP 2008-210836 published 11/09/2008).
As to claim 1, Junichi shows a semiconductor device (the office notes that the Fig. 1 embodiment in the reference will be used here although other embodiments can be used as well, and further the office will note that the designations for parts and portions and partial regions etc. will be mirrored from what the applicant is doing in the specification of the application; note also some specifics are set forth in the method of making Fig. 1 and the simulation to verify Fig. 1 as well), comprising: 
a first electrode (9; [0022]); 
a second electrode (10; [0022]); 
a third electrode (8; [0022]), a position of the third electrode in a first direction being between a position of the first electrode in the first direction and a position of the second electrode in the first direction (L-R), the first direction being from the first electrode 9 toward the second electrode 10; 
a first semiconductor region including Alx1Ga1-x1N (0 x1 < 1) (see GaN channel layer 3; [0022]) and including a first partial region, a second partial region, a third partial region, a fourth partial region, a fifth partial region, a sixth partial region, and a seventh partial region, a second direction (up-down) being from the first partial region toward the first electrode and crossing the first direction, a direction from the second partial region toward the second electrode being aligned with the second direction, a direction from the third partial region toward the third electrode being aligned with the second direction, the fourth partial region being between the first partial region and the third partial region in the first direction, the fifth partial region being between the third partial region and the second partial region in the first direction (note all regions are designated similarly to the applicant’s designations in the drawings of the application); 
a second semiconductor region including Alx2Ga1-x2N (0 < x2 < 1 and x1 < x2) (see AlGaN layer 5; [0022]) and including a first semiconductor portion and a second semiconductor portion, a direction from the fourth partial region toward the first semiconductor portion being aligned with the second direction, a direction from the fifth partial region toward the second semiconductor portion being aligned with the second direction, the sixth partial region being between the fourth partial region and the first semiconductor portion in the second direction, the seventh partial region being between the fifth partial region and the second semiconductor portion in the second direction (note again all regions/portions being designated in the same manner as the applicant in the drawings); and 
a third semiconductor region including Alx3Ga1-x3N (0 < x3 <= 1 and x1 < x3) (see layer 6 of higher Al concentration AlGaN; [0022] and [0031]) and including a first semiconductor film part, the first semiconductor film part being between the sixth partial region and the third electrode in the first direction (note a first semiconductor film part like the one designated by the applicant in the drawings of the specification that the applicant called 31, here being a part of layer 6 in the reference down in the gate recess on left hand sidewall, note this will be between a region of the channel layer 3 over on the left side and the gate 8 itself), 
the sixth partial region having a first surface and a second surface (in other words the channel layer has a left hand region over under the source and running over towards the right hand side a bit similar to the region 16 in the drawings of the application, and this region has an upper surface and a right hand side surface like the region 16 in the application’s drawings), the first surface opposing the first semiconductor portion (the upper surface opposes the portion of the layer 5 above it), the second surface opposing the first semiconductor film part (note the right hand side surface of the designated sixth partial region above opposes the left hand part of the layer 6 that is going down the left hand sidewall of the gate recess), 

However, Junichi fails to show the device being one wherein the first angle between the first surface and at least a portion of the second surface is less than 90 degrees.  This being because the gate recess is not made with a sort of trapezoidal shape with a fat bottom rather than just a standard gate recess going straight down, or otherwise having a shape that would meet the claim terms.  
	
Ken shows a device with the gate recess made such that it will have a fat bottom width as compared to the top side opening’s width, along with straight sidewalls going down to the corners of the gate recess from its upper opening, to basically form a trapezoidal shape (see Fig. 8 embodiment with the gate recess being formed such that it makes little angles of less than 90 degrees, for example 60 degrees though inclusive of embodiments up to just less than 90 degrees, in the corners; [0027]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the gate recess shape as set forth in Ken to make the gate recess shape in Junichi with the motivation of attempting to assist in the creation of a normally off device by adjusting device characteristics and formation of the 2DEG or not in certain areas under device conditions (see [0022] and [0023] being referred back to in [0026] and ultimately in [0027] explaining how the designs work and what their purpose is).  Note for some depending claims below this will modify both the right and left hand sides of the gate recess in terms of the angle.  

As to claim 2, Junichi as modified by Ken above shows a device wherein the first angle is less than 89.4 degrees (see 60 degree embodiment above).

As to claim 3, Junichi as modified by Ken above shows a device wherein the first angle is 80 degrees or more (see the just less than 90 degree embodiments noted above).

As to claim 4, Junichi as modified by Ken above shows a device wherein a length of the at least a portion of the second surface when cut by a plane including the first direction and the second direction is not less than 50 nm and not more than 400 nm (note that the left hand side portion of the layer 6 going down into the gate trench in [0037] as it will be around 50 to 500 nm deep with around 5 nm subtracted therefrom due to the thickness of layer 6 at the corner thereby showing many embodiments in this range).  

As to claim 5, Junichi as modified by Ken above shows a device wherein a thickness of the first semiconductor film part aligned with a direction perpendicular to the at least a portion of the second surface is not less than 3 nm and not more than 8 nm (note layer 6, which is the layer running down into the gate recess as AlGaN is made of 5 nm in an embodiment in [0041] and it appears to continue down into the gate recess, as such the office will find here a combination of the references above will still have the layer 6 having 5 nm thickness in the direction recited).  

As to claim 6, Junichi as modified by Ken above shows a device wherein a distance between the first electrode and the third electrode is shorter than a distance between the third electrode and the second electrode (here the office designates the first nanometer of the non-total distance between source and gate electrodes to compare against the much larger total distance between drain and gate electrode).  

As to claim 9, Junichi as modified by Ken above shows a device wherein the third semiconductor region further includes a second semiconductor film part (in other words layer 7 has a right hand sidewall part going down into the gate trench), the second semiconductor film part is between the third electrode and the seventh partial region (in other words the part of layer 7 going down the right hand sidewall of the gate trench is between the gate electrode and the region of the channel layer 3 over on the right side), the seventh partial region has a third surface and a fourth surface (the right hand side portion of the channel layer 3 has an upper surface and a surface that abuts layer 6 as it comes down into the gate trench), the third surface opposing the second semiconductor portion (the upper surface of the right hand side portion of 3 opposes the part of layer 5 just above it), the fourth surface opposing the second semiconductor film part (the surface of the right hand side portion of 3 that is abutting the layer 6 as it comes down into the gate trench on the right side opposes that same part of the layer 6 noted above), and a second angle between the third surface and at least a portion of the fourth surface is less than 90 degrees (note that with the combination already made above the right hand side will have an angle of less than 90 degrees made between the upper surface of the right hand portion of layer 3 and the sidewall of layer 3 that abuts the part of layer 6 coming down the right hand side of the gate recess).  

As to claim 20, Junichi as modified by Ken above shows a device wherein x3 is higher than x2 (note that layer 6 has higher Al concentration than layer 5; [0041] and prior).  

As to claim 21, Junichi as modified by Ken above shows a device wherein the third semiconductor region further includes a third semiconductor film part (see lower part of 6 down in the gate trench), and the third semiconductor film part is between the third partial region and the third electrode (note lower part of 6 down in the gate trench is between the gate and the portion of the channel layer 3 therebelow).

As to claim 22, Junichi as modified by Ken above shows a device further comprising a first insulating member, the first insulating member including a first insulating portion, a second insulating portion, and a third insulating portion, the first insulating portion being between the sixth partial region and the third electrode, the second insulating portion being between the third electrode and the seventh partial region, the third insulating portion being between the third partial region and the third electrode (note that this appears to just be having an insulator go down in the gate trench with portions on the left, right and lower parts of the gate trench, see layer 7 doing this; [0022]).

As to claim 23, Junichi as modified by Ken above shows a device wherein the first insulating member further includes a fourth insulating portion (note the portion of layer 7 running along the top surface of the device over on the left side towards 9), the first semiconductor portion being between the sixth partial region and the fourth insulating portion (note that the left hand part of 6 on the left side is between the region of channel layer 3 on the left side and the left hand part of layer 7 just discussed), the fourth insulating portion has a first insulating portion surface (the left hand part of 7 just discussed has a lower surface that opposes the left hand side portion of 5) opposing the first semiconductor portion, the first insulating portion has a second insulating portion surface opposing the first semiconductor film part (in other words the left hand side part of 7 that is down in the gate trench has a left hand side surface that opposes the part of 6 that is down in the gate trench on the left hand side), and an insulating member surface angle between the first insulating portion surface and at least a portion of the second insulating portion surface is less than 90 degrees (note that with the gate recess now made at less than 90 degrees in the combination above the layers lining it are also here found to be making an angle of less than 90 degrees where the relevant surfaces meet).  


As to claim 24, Junichi as modified by Ken above shows a device wherein the first insulating member further includes a fifth insulating portion, the second semiconductor portion being between the seventh partial region and the fifth insulating portion, the fifth insulating portion has a third insulating portion surface opposing the second semiconductor portion, the second insulating portion has a fourth insulating portion surface opposing the second semiconductor film part, and a second insulating member surface angle between the third insulating portion surface and at least a portion of the fourth insulating portion surface is less than 90 degrees (the office notes that there are mirrored parts on the right hand side from those noted above for claim 23 as this appears to just be mirroring those recitations for the right side).

As to claim 16, see claims 22 and 23 above with slightly less limitations.  

As to claim 17, see the additional limitations of claim 1 added into the above limitations with the device being one wherein the first surface is along the first insulating portion surface, and the second surface is along the second insulating portion surface (that is to say the left hand side portion of the channel layer 3 has an upper surface that runs along with the lower surface of the insulator layer 7 on the left side and the left hand side portion of the channel layer 3 has a right hand side surface that runs along with the left hand side surface of the left hand part of layer 7 down in the gate recess).  


As to claim 18, see the limitations addressed for claims 9 and 24 above, here mirrored.  


Conclusion
The office notes for the applicant that there are several references available as a primary reference in a combination, and at least a few references available for a secondary (for the angle and/or the extra AlGaN/AlN layer up top) which are currently relevant to this application.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT S WITHERS/               Primary Examiner, Art Unit 2891